AO 245B (Rev, OL4BSGidehBaGcQQQR4sKKC Doc #56 Filed: 05/24/19 Page: 1 of 7 - Page,|O#:. 545... of Kentucky

   

  

 

  

  

 

 

 

 

 

 

Sheet I aoe Be
g ie re ee
UNITED STATES DISTRICT COURT MAY 24° 2019
ae sos , AY LEXINGTON
Eastern District of Kentucky — Central Division at Lexington OBERT R CARR
INSTRICT COURT
UNITED STATES GF AMERICA JUDGMENT IN A CRIMINAL CASE
v. )
Clarence Michel, Jr. Case Number: 5:18-CR-84-KKC-1
USM Number: — 07492-033
) David J. Guarnieri
) Defendant’s Attorney
THE DEFENDANT:
EH] pleaded puilty to count(s) 1, 19-22
LI pleaded nolo contendere to count(s)
which was accepted by the court.
(1 was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guiity of these offenses:
Title & Section Nature of Offense Offense Ended Count
18:371 Conspiracy to Defraud the United States July 31, 2016 1
26:7206(2) Aiding and Abetting in the Preparation and Presentation of a Fraudulent Return April 18, 2016 19-22
The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
CO The defendant has been found not guilty on count(s)
Count(s) 2-18 L] is are dismissed on the motion of the United States.

 

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances,

 

 

May 23, 2019
a, of (Sntnlue
Signature of J udgé

Honorable Karen kk, Caldwell, Chief U.S. District Judge
Name and Title of Judge

5/23 NG

Date

 

 

 
AO 245B (Rev, 02/{ARBemealBaenANOSAKKC Doc #: 56 Filed: 05/24/19 Page: 2 of 7 - Page ID#: 546

Sheet 2 ~ Imprisonment

Judgment--Page 2 3 of 7 :
DEFENDANT: Clarence Michel, Jr.

CASE NUMBER: 5: 18-CR-84-KKC- 1]

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
Sixty (60) Months on Count 1, 11 Months on each Counts 19 through 22, fo Run Concurrently to Each Other, but Consecutively to
Count 1, FOR A TOTAL TERM OF SEVENTY ONE (71) MONTHS

] The court makes the following recommendations to the Bureau of Prisons:

It is recommended that the defendant participate in the Bureau of Prisons’ residential substance abuse treatment program.
It is recommended that the defendant also participate in any other substance abuse treatment for which he qualifies.
It is recommended that the defendant be designated to FCI Beckley.

[10 The defendant is remanded to the custody of the United States Marshal.

Cl] The defendant shall surrender to the United States Marshal for this district:

DO at Ol am. O p.m. on

CL sas notified by the United States Marshal.

J] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
>I before 2 p.m. on August 22, 2019
Cas notified by the United States Marshal,

[.] as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant deliveredon to 7
at , with a certified copy of this judgment.
"UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

 
AO 2458 (Rev. 02/{MARRemenLBAGHMMASA- KKC Doc #56 Filed: 05/24/19 Page: 3 of 7 - Page ID#: 547

Sheet 3 - Supervised Release

Judgment—-Page 3 of

DEFENDANT: Clarence Michel, Jr.
CASE NUMBER; 5:18-CR-84-KKC-1

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
Three (3) Years on Count 1 and One (1) Year on Each of Counts 19-22, to Run Concurrently,
FOR A TOTAL TERM OF THREE (3) YEARS

MANDATORY CONDITIONS

a

You must not commit another federal, state or local crime.

2. You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from

imprisonment and at least two periodic drug tests thereafter, as determined by the court.
[] The above drug testing condition is suspended, based on the court’s determination that you
pose a low risk of future substance abuse. (Check, if applicable.)

4. ( You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (Check, if applicable.)

5. > You must cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)

6. © You must comply with the requirements of the Sex Offender Registration and Notification Act 34 U.S.C. § 20901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (Check, if applicable.)

7. O You must participate in an approved program for domestic violence. (Check, if applicable.)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 02/{MARAementaCWQASG-KKC Doc #56 Filed: 05/24/19 Page: 4 of 7 - Page ID#: 548

Sheet 3A - Supervised Release

Judgment—Page 4 of 7

DEFENDANT: Clarence Michel, Jr.
CASE NUMBER: 5:18-CR-84-KKC-I

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission ftom the
court or the probation officer.

4. ‘You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with}, you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change,

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7, You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11. You must not act or make any agreement with 2 law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court,

12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction, The probation officer may contact the
person and confirm that you have notified the person about the risk,

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscoutts. gov,

Defendant's Signature Date

 
AO 2458 (Rev. 02/@ARRemeadBaGenANASA KKC Doc #: 56 Filed: 05/24/19 Page: 5 of 7 - Page ID#: 549

Sheet 3E - Supervised Release

Judgment—Page 5 of 7

DEFENDANT: Clarence Michel, Jr.
CASE NUMBER: 5:18-CR-84-KKC-1

SPECIAL CONDITIONS OF SUPERVISION

1. You must abstain from the use of alcohol.

2. You must not purchase, possess, use, distribute or administer any controlled substance or paraphernalia related to
controlled substances, except as prescribed by a physician, and must not frequent places where controlled
substances are illegally sold, used, distributed or administered.

3. You must participate in a substance abuse treatment program and must submit to periodic drug and alcohol testing
at the direction and discretion of the probation officer during the term of supervision. Said program may include
pay for the cost of treatment services to the extent you are able as determined by the probation officer,

4, You must refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and
accuracy of any prohibited substance testing or location monitoring which is required as a condition of release.

5. You must not incur new credit charges or open additional lines of credit without the approval of the probation
officer unless you are in compliance with the installment payment schedule.

6, You must report to the .R.S. and file true and accurate returns for the 2012 through 2015 year as directed and
thereafter abide by any tax repayment schedule established by the IL.R.S. You must cooperate with the LR.S. in
rectifying tax liability, including abiding by any tax repayment schedule established by the ILR.S.

7. You must timely file federal income tax returns during the term of supervision.
AO 245B (Rev. 02/ HAGA pmenLPAChAMMOSM KKC Doc #:56 Filed: 05/24/19 Page: 6 of 7 - Page ID#: 550

Sheet 5 - Criminal Monetary Penalties

Judgment — Page 6 of 7
DEFENDANT: Clarence Michel, Jr.
CASE NUMBER: 5:18-CR-84-KKC-]1

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution

TOTALS 500.00
$ ($100 per count) $ N/A $ Waived $ 19,227,376.00

CL} The determination of restitution is deferred until _
after such determination.

_. An Amended Judgment in a Criminal Case (40 245C) will be entered

The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shail receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid,

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
Internal Revenue Service $19,227,376.00 $19,227,376.00

Attn: Mail Stop 6261

Restitution

333 W. Pershing Avenue
Kansas City, Missouri

TOTALS $  19,227,376.00 S$ 19,22°7,376.00_

x

Restitution amount ordered pursuant to plea agreement $ 19,227,376.00

Cl The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f), All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

Px) The court determined that the defendant does not have the ability to pay interest and it is ordered that:
the interest requirement is waived forthe LD fine & restitution.

O the interest requirement forthe [J fine [2 _ restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/MARMemnLwachWOASA- KKC Doc #56 Filed: 05/24/19 Page: 7 of 7 - Page ID#: 551

Sheet 6 - Schedule of Payments

Judgment— Page = 7 sof 7

DEFENDANT: Clarence Michel, Jr.
CASE NUMBER: 5:18-CR-84-KKC-1

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A {& Lump sum payment of$ — 19,227,876.00

_ due immediately, balance due

 

f] not later than ,or
&] inaccordancewith [] C, [] BD (4 E,or F below; or

B- (] Payment to begin immediately (may be combined with OC, CD, or CF below); or

C () Paymentinequal fe.g., weekly, monthly, quarterly) installments of $ over a period of
ss f@.g., months or years), to commence (e.g, 30 or 60 days) after the date of this judgment; or
D [] Payment in equal fe.g., weekly, monthly, quarterly) installments of $ = = —soveer a period of

(eg. months or years), tocommence = ss fe. g., 3 or 60 days) after release from imprisonment to a
term of supervision; or

E [1 Payment daring the term of supervised release will commence within ____ (@.g., 30 or 60 days} after release from
imprisonment. ‘The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 

F  & Special instructions regarding the payment of criminal monetary penalties:
Any outstanding balance owed upon commencement of incarceration must be paid in accordance with the Federal Bureau of Prisons’
Inmate Financial Responsibility Program. Any outstanding balance owed upon commencement of supervision must be paid according
to a schedule set by subsequent orders of the Court.
Criminal monetary penalties are payable to:
Clerk, U. S, District Court, Eastern District of Kentucky
101 Barr Street, Room 206, Lexington KY 40507

INCLUDE CASE NUMBER WITH ALL CORRESPONDENCE

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during the
period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
i] Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount, and
corresponding payee, if appropriate.

[1 The defendant shall pay the cost of prosecution.
Li The defendant shall pay the following court cost(s):

[1 = The defendant shall forfeit the defendant’s interest in the following property to the United States:

 

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, |
(5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs. 2

 
